Citation Nr: 0840286	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to October 1945, and served with the Regular Philippine Army 
from October 1945 to March 1946.  The veteran died in May 
1976 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

When this case was previously before the Board, in June 2007, 
the Board reopened the claim for service connection for the 
cause of the veteran's death on the basis of new and material 
evidence and remanded the claim for further development and 
consideration, to include obtaining an additional medical 
opinion.  38 C.F.R. § 3.156 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded for 
additional development.

In the instant case, the appellant has claimed that the 
veteran's service-connected shrapnel fragment wounds to the 
left thigh and left eye with macular degeneration had played 
a role in his 1976 death from a myocardial infarction.  In 
support of her claim, she had submitted a private outpatient 
treatment report that reflected treatment from February to 
August 1975 for an infection of the left eye and nose that 
had made the veteran's breathing difficult.  The physician 
stated that this could result in complications to other 
organs and might cause death.  The case was remanded in June 
2007, in part, so that an opinion could be obtained as to the 
likely role, if any, that his left eye shrapnel fragment 
wound with macular degeneration had played in his fatal 
myocardial infarction.  

In May 2008, the VA opinion was rendered.  This found that 
the retained shrapnel fragments in the veteran's left thigh 
and leg had not caused his death in 1976 (over 30 years 
later) from a myocardial infarction.  Unfortunately, the 
examiner had not addressed that portion of the remand order 
that requested an opinion as to whether it was at least as 
likely as not that the service-connected macular 
degeneration, secondary to the shrapnel wound and scar, had 
led to his death (taking into consideration the opinion of 
the private physician).  Nor did the examiner render an 
opinion as to whether it was at least as likely as not that 
the cause of the veteran's death was otherwise related to his 
service.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by....the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request that the examiner who provided 
the opinion in May 2008 submit an addendum 
specifically addressing whether it is at 
least as likely as not that the veteran's 
service-connected macular degeneration, 
secondary to shrapnel fragment to the left 
eye, led to the veteran's 1976 death from 
a myocardial infarction.  The examiner 
must also render an opinion as to whether 
it is at least as likely as not the cause 
of the veteran's death was otherwise 
related to his service.  If this examiner 
is no longer available, request the 
opinions from a suitably qualified health 
care professional.  

The claims folder must be provided to the 
examiner to review in conjunction with the 
examination, and the examination report 
must indicate that such a review was 
undertaken.  

The examiner is advised that the term "as 
least as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
complete rationale for any opinions 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

2.  After the above-requested development 
has been completed, the RO should 
readjudicate the appellant's claim.  If 
the decision remains adverse, the 
appellant should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




